UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant: x Filed by a Party other than the Registrant: o Check the appropriate box: x Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Materials Pursuant to § 240.14a-12 NuCO2Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Common Stock, par value $0.001 per share, of NuCO2 Inc. (2) Aggregate number of securities to which transaction applies: 14,813,032 shares of common stock and options to purchase 1,861,570 shares of common stock. (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing is calculated and state how it was determined): The filing fee was determined by multiplying .00003930 by the sum of (i)$444,390,960, which is the product of 14,813,032 outstanding shares of NuCO2 Inc. common stock and the merger consideration of $30.00 per share and (ii)$17,535,990, which is the product of outstanding options to purchase 1,861,570 shares of NuCO2 common stock and $9.42, which is the amount equal to the excess of the merger consideration of $30.00 per share over the weighted average exercise price per share of such outstanding options. (4) Proposed maximum aggregate value of transaction: $461,926,950 (5) Total fee paid: $18,154 o Fee paid previously by written preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Table of Contents NuCO2 INC. 2800 S.E. MARKET PLACE STUART, FLORIDA 34997 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [], 2008 Dear Shareholder: You are cordially invited to attend a special meeting of the shareholders of NuCO2 Inc.The special meeting will be held on [], [], 2008 at []:00 [].m., Eastern Time, at []. At the special meeting, you will be asked to consider and vote on a proposal to approve and adopt the Agreement and Plan of Merger, dated as of January 29, 2008 (the "merger agreement"), by and among NuCO2 Acquisition Corp. (“Parent”), NuCO2 Merger Co. (“Merger Sub”) and NuCO2 Inc.Parent and Merger Sub are affiliates of Aurora Capital Group, a Los Angeles-based private equity firm.Subject to the terms and conditions of the merger agreement, Merger Sub will merge with and into us, and we will be the surviving corporation in the merger and a wholly owned subsidiary of Parent. In connection with the proposed financing of the merger, we will transfer our assets to newly-created, wholly owned subsidiaries, which transfer is referred to in the accompanying proxy statement as the “asset transfer” and which subsidiaries of ours are referred to in the accompanying proxy statement as the “financing subsidiaries.”At the special meeting, you will also be asked to consider and vote on a proposal to approve this asset transfer, without which the merger will not be completed.We will retain, directly or indirectly, 100% ownership of the financing subsidiaries, which will become indirect subsidiaries of Parent upon completion of the merger. As a result of the transactions contemplated by the merger agreement, Parent will acquire our entire company, and each share of our common stock, other than shares held in our treasury, by Parent, Merger Sub or any direct or indirect wholly owned subsidiary of Parent, or by our shareholders who perfect their appraisal rights to the extent available under Florida law, will be converted automatically into the right to receive $30.00 in cash, without interest. We will not consummate the merger unless our shareholders approve both the merger and the asset transfer.If, however, our shareholders approve the asset transfer but not the merger, we may elect to consummate the asset transfer and pursue debt financing similar to the financing arranged by Parent in connection with the proposed merger, without completing the merger. The consummation of the merger is subject to customary conditions, including the satisfaction or waiver of the conditions set forth in the debt financing commitment letter from the lender signatory thereto to Parent, which are more fully described in the accompanying proxy statement. Our board of directors, by unanimous action of the independent directors, has determined that the merger agreement and the transactions contemplated thereby (including the merger and the asset transfer) are advisable and in our best interests and the best interests of our shareholders.Accordingly, the board of directors, by unanimous action of the independent directors, has approved and adopted the merger agreement and the transactions contemplated thereby.The board of directors, by unanimous action of the independent directors, recommends that you vote “FOR” the approval and adoption of the merger agreement and the approval of the merger, “FOR” the approval of the asset transfer and “FOR” the approval of the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies. Table of Contents The affirmative vote of the holders of a majority of the outstanding shares of our common stock entitled to vote at the special meeting is required to (1) approve and adopt the merger agreementandapprove the merger and (2) approve the asset transfer. Your vote is extremely important.We ask that you either promptly sign, date and return the enclosed proxy card in the envelope provided without delay or promptly submit your proxy by telephone or over the Internet following the instructions on the proxy card, even if you plan to attend the special meeting. This proxy statement and the form of the proxy are first being sent to our shareholders on or about [], 2008. Sincerely, Michael E. DeDomenico Chairman and Chief Executive Officer Table of Contents NuCO2 INC. 2800 S.E. MARKET PLACE STUART, FLORIDA 34997 PROXY STATEMENT FOR SPECIAL MEETING OF SHAREHOLDERS [], 2008 Notice is hereby given that a special meeting of the shareholders of NuCO2 Inc., a Florida corporation, will be held on [], [], 2008 at []:00 [].m., Eastern Time, at [].The special meeting is being called to consider and vote upon the following proposals: 1. To approve and adopt the Agreement and Plan of Merger, dated as of January 29, 2008 (the "merger agreement"), by and among NuCO2 Acquisition Corp. (“Parent”), NuCO2 Merger Co. (“Merger Sub”) and NuCO2 Inc. and approve the merger of Merger Sub with and into us, as a result of which (a)we will be the surviving corporation in the merger and a wholly owned subsidiary of Parent and (b)each share of our common stock, other than shares held in our treasury, by Parent, Merger Sub or any direct or indirect wholly owned subsidiary of Parent, or by our shareholders who perfect their appraisal rights to the extent available under Florida law, will be converted automatically into the right to receive $30.00 in cash, without interest; 2. To approve the transfer of our assets to our newly-created, wholly owned subsidiaries, which transfer is referred to in the accompanying proxy statement as the “asset transfer” and which subsidiaries of ours are referred to in the accompanying proxy statement as the “financing subsidiaries;” and 3. To approve the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to (a) approve and adopt the merger agreement andapprove the merger or (b) approve the asset transfer. At the special meeting, we may transact such other business as may properly come before the special meeting or any adjournment thereof. We will not consummate the merger unless our shareholders approve both the merger and the asset transfer.If, however, our shareholders approve the asset transfer but not the merger, we may elect to consummate the asset transfer and pursue debt financing similar to the financing arranged by Parent in connection with the proposed merger, without completing the merger. The consummation of the merger is subject to customary conditions, including the satisfaction or waiver of the conditions set forth in the debt financing commitment letter from the lender signatory thereto to Parent, which are more fully described in the accompanying proxy statement. The board of directors, by unanimous action of the independent directors, recommends that you vote “FOR” the approval and adoption of the merger agreement and the approval of the merger, “FOR” the approval of the asset transfer and “FOR” the approval of the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies. Table of Contents The proxy statement accompanying this notice provides a more complete description of the matters to be acted upon at the special meeting.Subject to the provisions of the Florida Business Corporation Act, which we refer to in the accompanying proxy statement as the “FBCA,” shareholders of record at the close of business on [], 2008 are entitled to receive notice of and to vote at the special meeting and any adjournment thereof.A list of such shareholders will be available for inspection on written demand by any shareholder or such shareholder’s agent or attorney, for any proper purpose, during regular business hours, at NuCO2 Inc., at 2800 S.E. Market Place, Stuart, Florida 34997, during the 10-day period preceding the special meeting and continuing through the meeting.Subject to the provisions of the FBCA, this list will also be available at the place of the meeting for inspection by any shareholder or the shareholder’s agent or attorney at any time during the meeting. The affirmative vote of the holders of a majority of the outstanding shares of our common stock entitled to vote at the special meeting is required to (1) approve and adopt the merger agreement andapprove the merger and (2) approve the asset transfer. All shareholders are cordially invited to attend the special meeting.Whether or not you expect to attend, please sign and return the enclosed proxy card promptly in the envelope provided or promptly submit your proxy by telephone or over the Internet following the instructions on the proxy card.You may revoke your proxy and vote in person at the special meeting if you desire.If you fail to vote in person or by proxy, or abstain from voting, it will have exactly the same effect as voting against approving and adopting the merger agreement andapproving the merger and against approving the asset transfer. By order of the Board of Directors, Eric M. Wechsler, Secretary Table of Contents TABLE
